Citation Nr: 1536300	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975.  

This matter is before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran filed his original claim for service connection for a back injury in October 1998.  The RO denied the claim in rating decisions dated in April and July 1999.  In September 1999, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) was mailed to the Veteran on February 25, 2000.  On May 9, 2000, the Veteran appeared before a Decision Review Officer (DRO) in a personal hearing, the transcript of which is of record.  In a May 2001 rating decision, the RO continued its denial of the claim for service connection for a back injury.  In April 2006, the Veteran requested that his claim for service connection for a low back disorder be reopened.  The RO declined to reopen the claim in an October 2006 rating decision.  

In January 2012, the Board remanded the case for further evidentiary development.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2001 rating decision denied the claim for service connection for a low back disorder; the Veteran did not appeal the decision and it became final.

2.  The evidence received since the May 2001 RO decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The May 2001 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a May 2001 rating decision, the RO denied service connection for a low back disorder, finding that there was no evidence that a current low back disorder was related to service.  Pertinent evidence at the time of the last denial included the Veteran's service treatment records (STRs), VA and private treatment records showing complaints of low back pain, and a VA examination report which found no back diagnosis and thus did not contain an etiological opinion.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the May 2001 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the May 2001 denial of the Veteran's claim for low back disorder includes additional treatment records indicating a new low back diagnosis.  The Board finds that if the claim were reopened, this evidence would trigger the duty to assist the Veteran by obtaining a VA etiological opinion.  Since the newly submitted evidence, combined with VA assistance, at least raises a reasonable possibility of substantiating the claim, the claim of entitlement to service connection for a low back disorder, is reopened.  See Shade, 24 Vet. App. at 117.
ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.


REMAND

The Veteran asserts that his current low back disorder is due to an injury he sustained to his back during service.  Service treatment records confirm that the Veteran was treated for complaints of low back pain from November 1974 to December 1975.  At the time of the Veteran's last December 1998 VA general medical examination, the examiner did not render a low back diagnosis and thus did not provide an etiological opinion.  However, an April 1999 MRI revealed mild degenerative disc disease at L5-S1, a May 2006 treatment record diagnosed low back pain due to degenerative joint disease, and a December 2008 x-ray showed mild osteoarthritis.  This is sufficient to trigger VA's duty to provide a new examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The claims file should be made available to and reviewed by the examiner.  The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed low back disorders (degenerative disc disease and degenerative joint disease) had their onset during service or are otherwise related to service, to include symptomatology noted during service.  A thorough explanation for the conclusions reached should be set forth.

2.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


